THE STATE OF TEXAS
                        MANDATE
                    *********************************************


TO THE 241ST DISTRICT COURT OF SMITH COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 30th
day of October, 2014, the cause upon appeal to revise or reverse your judgment between

                                KEVIN MAULDIN, Appellant

                   NO. 12-14-00071-CV; Trial Court No. 03-0046-B/C/S13

                                Opinion by Brian Hoyle, Justice.

  RANSOM INDUSTRIES, INC. D/B/A TYLER PIPE AND MCWANE, INC., Appellees

was determined; and therein our said Court made its order in these words:

       “THIS CAUSE came to be heard on the appellate record and briefs filed herein, and the
same being considered, it is the opinion of this court that there was no error in the order of
dismissal.

        It is therefore ORDERED, ADJUDGED and DECREED that the order of dismissal of the
court below be in all things affirmed, and that all costs of this appeal are hereby adjudged
against the appellant, KEVIN MAULDIN, for which execution may issue, and that this decision
be certified to the court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 9th day of January, 2015.


                       CATHY S. LUSK, CLERK


                       By: _______________________________
                           Chief Deputy Clerk